In a habeas corpus proceeding, the respondent Division of Parole of the Department of Correction appeals, as limited by its brief from so much of a judgment of the Supreme Court, Nassau County, entered October 4, 1972, as sustained the writ to the extent of directing the Parole Board to afford relator a preliminary hearing on the issue of parole violation. Judgment affirmed insofar as appealed from, without costs (Morrissey v. Brewer, 408 U. S. 471). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.